Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,770,274 to Pool et al. is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Amendments in Reissue Proceedings
The claim amendments of 07/19/21 do not comply with 37 CFR 1.173(b)-(g).  37 CFR 1.173(d)(1) “The matter to be omitted by reissue must be enclosed in brackets”.  37 CFR 1.173(d)(2) states  “The matter to be added by reissue must be underlined”.  The Applicant is also reminded that 37 CFR 1.173(g) states that all amendments must be made relative to the patent.
The patent issued with claim 1.  Therefore claims 2-23 are new claims.  Therefore, there should be no brackets to indicate deletions.  Claims 2-23 should be underlined.

Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5-7, 9, 10, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations "the second portion of the nail" in line 15, “the internally threaded feature” in lines 19-20, and “the externally threaded portion” in line 20.  There are insufficient antecedent bases for these limitations in the claim.
Claims 3, 5-7 and 10 ultimately depend from claim 2 and are therefore rejected for the same reason as claim 2. 
Claim 9 recites the limitation "the first contact surface" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "both the at least one pulley of the nut and the at least one pulley disposed within the implantable dynamic apparatus at the first end" (emphasis added) in lines 12-14.  This limitation is unclear.  Specifically, the word “both” indicates least two pulleys are being claimed, i.e. “at least one pulley of the nut” and an additional “at least one pulley disposed within the implantable dynamic apparatus at the first end.”  However, in lines 8-10, “the nut containing at least one pulley affixed thereto, the at least one pulley disposed within and disposed within the implantable dynamic apparatus at the first end. 
Claim 21 recites the limitation "the cylindrical permanent magnet" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 depends from claim 19 and is therefore rejected for the same reason as claim 19. 

Allowable Subject Matter
Claims 1, 11-18 and 22 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 1, including “wherein the turning of the lead screw in a first direction causes the first abutment to contact the second abutment, stopping the motion of the lead screw with respect to the second portion of the nail, and wherein subsequent turning of the nail in a second direction is not impeded by any jamming between the internally threaded feature and the externally threaded portion.”
 Claim 11 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 11, including “wherein the magnetic assembly comprises a cylindrical permanent magnet, the cylindrical permanent magnet configured to be turned by the moving magnetic field and be held by a magnet holder rotationally coupled to the magnetic assembly.”
Claims 12-16 ultimately depend from claim 11 and are therefore allowable for the same reason as recited for claim 11.

Claim 18 is allowable because the prior art fails to disclose or suggest an implantable dynamic apparatus having all the limitations as recited in claim 18, including “wherein the lead screw is coupled to a nut moveable along a length of the lead screw in response to rotation thereof, and a ribbon secured to the nut at one end and secured to the transport sled at an opposing end, the ribbon passing over at least one pulley, wherein movement of the nut in a first direction translates into movement of the transport sled in a second, opposing direction.”
Claim 22 depends from claim 18 and is allowable for the same reason as recited for claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID O REIP/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /ple/  /E.D.L/                             SPRS, Art Unit 3993